Cole, Judge
(Abstract): This appeal for reappraisement of various items of merchandise concerns the so-called British purchase tax, described in the law of the United Kingdom entitled, “Finance (No. 2)- Act 1940 3 & 4 Geo. 6 Ch. 48.” The said .tax was held not to be an item to be included in foreign value as defined in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)). United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334.
The cited case has been incorporated herein by consent of the parties who further agree on a set of facts, embodied in a written stipulation submitting the present ease, showing export value, section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the instant merchandise, and that such statutory value is the appraised value of the articles in question, less additions made by the importer on entry because of advances in similar cases.